Case 1:19-cv-10506-AT Document 19 Filed 12/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
xX Case No. 19-cv-10506 (AT)

SYDNEY HYMAN,
CLERK’S CERTIFICATE

Plaintiff, OF DEFAULT

ANDREW FABBRI and JESSICA COHEN a/k/a
JESSICA FABBRI,
Defendants.

I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District
of New York, do hereby certify that this action was commenced on September 6, 2019 with the
filing of a Summons and Complaint. This action was filed in Supreme Court, New York County
on September 6, 2019 (“State Court Action”). Defendants ANDREW FABBRI and JESSICA
COHEN a/k/a JESSICA FABBRI removed the case from Supreme Court, New York County to
this Court by Notice of Removal dated November 12, 2019 and electronically filed on November
13, 2019 [Document #1]. A copy of the Summons and Amended Complaint was served on
Defendants ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI by nail and mail
service on October 10, 2019 at their residence located at 53 Oxford Landing Weehawken, New
Jersey 07086, and proofs of service were therefore filed on October 21, 2019 in the State Court
Action (filed as Document #s 13 and 14 on December 30, 2019 with this Court). Additional
Affidavits of Service were also filed as Documents #s 11, 12, 15, 16, 17, and 18 on December 30,
2019 with this Court. I further certify that the docket entries indicate that the Defendants

ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI have not filed an answer or

 
Case 1:19-cv-10506-AT Document 19 Filed 12/30/19 Page 2 of 2

otherwise moved with respect to the Amended Complaint herein. The default of the Defendants
ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI are hereby noted.

Dated: New York, New York
, 20

RUBY J. KRAJICK
Clerk of Court

By:

 

Deputy Clerk
